DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. It is clear that applicant is relying upon special technical features not present in the generic claim 1 for patentability as is evidenced by Walton (US 4,142,645).  It is therefore established that there is a lack of unity a posteriori, as the generic teachings do not define a contribution over the prior art; see MPEP 1850.
Election was made without traverse in the reply filed on 6/18/22.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Walton (US 4,142,645).  
Walton discloses a container 10 intended for the vacuum storage of foods, comprising a tube 32 for passing air, which is open at the two ends thereof and extends past an overflow level of the container defined by the rim opening; see figure 1.
Regarding claims 2 and 5, tube 32 extends inside glass container 10; see fig. 1; col. 2, lines 60+.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Liebmann (US 5,566,730).
Liebmann discloses a container 42 intended for the vacuum storage of foods, comprising a tube 40 for passing air, which is open at the two ends thereof and extends inside the container past an overflow level of the container defined at rim edge 37; see figure 7.
Regarding claim 4, the tube 40 is considered near a sidewall of the container 42; see fig. 7.
Regaring claim 5, Liebmann discloses using plastic material considered inert and capable of absorbing thermal shocks as common material characteristics; see col. 10, lines 55+.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liebmann (US 5,566,730) in view of Toshiyuki et al. (WO 2005/061332).
Liebmann discusses various shapes for container 42 (10:54-56) however not directly an inclined fill opening with respect to the container bottom.  Toshiyuki et al. however provide a similar evacuation container comprising an inclined fill opening ; see figure 2.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include an inclined fill opening as taught by Toshiyuki et al. in the invention to Liebmann for securely sealing a corresponding lid to the container rim in an airtight manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759